*507ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 2, 1974 (293 So.2d 778) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed November 26, 1975 (323 So.2d 564) and mandate now lodged in this court vacated this court’s judgment and remanded the cause for further consideration;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on May 20, 1974 is withdrawn, the judgment of this court entered herein on April 2, 1974 is vacated, and pursuant to the said opinion and judgment of the Supreme Court of Florida this cause will be further considered in light of Section 768.31 Florida Statutes, and Lincenberg v. Issen, Fla.1975, 318 So.2d 386.